Case: 5:19-cv-01802-JRA Doc #: 1-1 Filed: 08/07/19 1of1. PagelD #: 7

Samia da

Samuel Yates <syates745@gmail.com>

Mrs.Melania Trump
1 message

Mrs.Melania Trump <mrs.melaniatrump253.@arrow.ocn.ne.jp> Tue, Nov 13, 2018 at 3:48 PM
Reply-To: "Mrs.Melania Trump" <mrs.melaniatrump253@gmail.com>

ON BEHALF AND AUTHORIZED RIGHT OF PRESIDENT DONALD JOHN TRUMP.

I'M MR.DONALD JOHN TRUMP AND THE CONTENT OF BELLOW MESSAGE IS SIGNED AND
APPROVED BY UNITED BANK OF AMERICA.

| am Mrs.Melania Trump this to officially inform you that your overdue payment from United State Of America total sum of
$50 million USD dollars is currently here in my office White house Washington DC and the funds will be delivered to you
as Soon as you get back to this office and comply with the requirement as needed to deliver your total fund to you as well.
moreover,in respect of fact the sum of $50 million united dollars was instructed to transfer on your favor through check
draft,And i wish to let you know that every necessary things has been accessed by IMF on the economic recovery
program done by united state embassy in government house of Mr.Trump's for victim who lost fund to con African artist
And you have nothing to be worried about.

Below is the required information i need from you so that the delivery of your check draft will commence immediately
today

Your Full Name}...............

We advice you to prohibit any other transaction you are having with an unknown source to avoid regret there after. And
we urge you to comply fast with the managerial demands so that you can have your legit check book with immediate
effect as instructed from White house(Washington DC)

Email (mrs.melaniatrump253@gmail.com)

Thanks and always be bless
